DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 27, 2021, have been fully considered but they are not persuasive.
Applicant argues (Remarks 7) WIPO Publication 2013/069485 to Sakamoto et al. (hereinafter Sakamoto) in view of US Publication 2019/0115152 to Kikuchi fails to teach or suggest, as recited in claim 1:
	wherein the first resin film protrudes more than the second resin film by a first protruding length of 0.5 mm to 3 mm on the first end of the laminate, and 
	the first resin film has a Young's modulus at 150°C of 0.6 GPa or more in a direction perpendicular to a lamination direction of the laminate and parallel to a direction from the first end to the second end of the laminate.
As previously set forth, Sakamoto (FIG. 1) discloses a first resin film (3) has a Young's modulus at 150°C of 0.6 GPa or more in a direction perpendicular to a lamination direction of the laminate (9) and parallel to a direction from the first end to the second end of the laminate (9; see and compare Sakamoto paragraphs 56-58: preparation of resin film with mixture of PVAA and TDI in a ratio of 4:6 with instant application paragraphs 139-140 and Table 1; see also MPEP 2112.01).
While Sakamoto FIG. 1 shows the first resin film protrudes more than the second resin film by a first protruding length on the first end of the laminate, Sakamoto does not expressly wherein the first resin film protrudes more than the second resin film by a first protruding length of 0.5 mm to 3 mm on the first end of the laminate, as the drawings of Sakamoto are not expressly disclosed as scale drawings (see MPEP 2125).

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). MPEP 2144.05.I.
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (a patent based on a change in the proportions of a prior product or process (changing from 4-10% oil to 1% oil) must be confined to the proportions that were shown to be critical (1%)); In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 
Applicant argues the claimed limitations in combination provide “unexpected results” and are “critical for achieving good temperature cycle characteristics” (Remarks 7).
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.
It is first noted the data cited by Applicant shows, arguendo, improved results, but there is no showing that the results are unexpected. See MPEP 2144.05.III.A. citing In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) ("It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) ("Changes in proportions of agents used in combinations . . . in order to be patentable, must be critical as compared with the proportions of the prior processes."); E.I. DuPont de Nemours & Company v. Synvina C.V., 904 F.3d 996, 1006, 128 USPQ2d 1193, 1201 (Fed. Cir. 2018.)("[A] modification of a process parameter may be patentable if it ‘produce[s] a new and unexpected result which is different in Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
To be probative of nonobviousness, the data provided must be reasonably commensurate in scope with the claimed invention. In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011). Applicant does not need to test every embodiment within the scope of his or her claims where an applicant demonstrates unexpected results and provides an adequate basis to support the conclusion that other embodiments falling within the claim will behave in a similar manner. 
Applicant relies upon “Sample Nos. 1-2, 4-7, 10-13, 18-25, 50-51, 53-54, 56-57, and 59-60 show that when both the protruding length and the Young's modulus at 150°C are within the claimed ranges, then the resulting temperature cycle characteristics are improved” (Remarks 7).
Applicant asserts, “Compare this to Sample Nos. 3, 8-9, 14-17, 49, 52, 55, and 58 which show that when either the protruding length and/or the Young's modulus at 150°C are outside of the claimed range, then the resulting temperature cycle characteristics are poor” (Remarks 7).
It is first noted that samples 1-2 in table 1 and samples 18 and 22 in table 2 (both within the claimed ranges) are noted as having “fair” temperature cycle characteristics and not “good” temperature cycle characteristics. No explanation is provided as to why these samples within the claimed ranges have a different degree of improvement and if such lesser improvement is an unexpected result. 
Secondly, no evidence is proffered by Applicant for different data points within the ranges or even data at the minimum and maximum extent of the ranges. In other words, based on the evidence it is not possible to derive a conclusion that other embodiments falling within the claim will behave in the same manner. Kao, 639 F.3d at 1068. Applicant has not shown that the evidence considered as a whole would have favored a conclusion of non-obviousness.

It is also noted that, contrary to Applicant’s assertion that criticality is based on the Young’s modulus and protruding length (Remarks 7), the improvements shown in the examples are based upon varying the Young’s modulus, protruding length, and additional variables such as composition of the resin film (tables 1 and 2), the materials of the resin film (table 4), or thickness of the resin film (tables 2 and 3).
See, for example, comparing sample 1 to sample 5, varying the mixing ratio of PVAA to TDI perepolymer (Specification page 24 paragraph 156) resulted in improved temperature cycle characteristics, as both samples have the same Young’s modulus and protruding length.
Applicant relies on tables 1-2 and 4 as a basis for establishing unexpected results for the entire scope of claim 1. This is not sufficient evidence. Claim 1 is not limited to a particular composition of the resin film (tables 1 and 2), the materials of the resin film (table 4), or thickness of the resin film (tables 2 and 3). While tables 1-3 provides data for PVAA:TD resin films, table 4 provides data for other materials but only at a fixed protruding length (3 mm).
Applicant (Remarks 7) next argues Kikuchi only discloses a single exemplary offset of 0.5 mm, and “Kikuchi makes no mention of any range for this offset”
As set forth above, that Kikuchi sets forth an example within the claimed range is sufficient to establish a prima facie case of obviousness. It is not required that Kikuchi recognize the entire claimed range nor a relationship between the offset and temperature cycle (as would be required in a prima facie case of obviousness based upon “Routine Optimization” or “obvious to try”; see MPEP 2144.05.II and MPEP 2144.05.III.C.)
“None of these references disclose or suggest that the combination of (1) the amount of displacement between the resin films (protruding length of the first resin film) being 0.5 mm to 3 mm and (2) the resin films having a Young's modulus at 150°C of 0.6 GPa or more in the width direction achieves good temperature cycle characteristics” (Remarks 7-8), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Accordingly, Applicant’s arguments have been fully considered but are not persuasive.
Drawings
A replacement drawing sheet was received August 27, 2021. The objection to the drawings is withdrawn.
Claim Objections
The objection to claims 7 and 10 is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication 2013/069485 to Sakamoto et al. (hereinafter Sakamoto; see also Applicant provided machine translation) in view of US Publication 2019/0115152 to Kikuchi.
Claim 1
Sakamoto (FIG. 1) discloses a film capacitor comprising: 
a laminate (9) having a first resin film (3) including a first metal layer (5) on a surface thereof alternately laminated with a second resin (4) film including a second metal layer (6) on a surface thereof, the laminate having opposed first and second ends; 
a first external electrode (7) on the first end of the laminate (9); and 
a second external electrode (8) on the second end of the laminate (9), 

the first resin film (3) has a Young's modulus at 150°C of 0.6 GPa or more in a direction perpendicular to a lamination direction of the laminate (9) and parallel to a direction from the first end to the second end of the laminate (9; see and compare Sakamoto paragraphs 56-58: preparation of resin film with mixture of PVAA and TDI in a ratio of 4:6 with instant application paragraphs 139-140 and Table 1; see also MPEP 2112.01), as recited in claim 1.
Sakamoto does not expressly disclose wherein the first resin film protrudes more than the second resin film by a first protruding length of 0.5 mm to 3 mm on the first end of the laminate, as recited in claim 1.
Kikuchi (FIG. 1) teaches wherein a first resin film (1A; paragraph 53-56) protrudes more than the second resin film (1B) by a first protruding length of 0.5 mm to 3 mm (paragraph 87) on a first end of a laminate (3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kikuchi with Sakamoto to incorporate a first resin film protruding by the length taught by Kikuchi in the structure taught by Sakamoto, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for an insulation margin between the metal film of the second resin film and the first electrode (Kikuchi paragraph 28, 87). 
Claim 2
Sakamoto with Kikuchi teaches the film capacitor according to claim 1, wherein the first resin film (Sakamoto 3; Kikuchi 1A) satisfies: Y ≤ 0.5t + 0.5, where Y is the first protruding length (Kikuchi paragraph 87: 0.5 mm) and t is a thickness of the first resin film (Sakamoto 3: paragraph 62-63: 4 μm; Kikuchi 1A: paragraph 55: 0.5 to 4 μm).
Claim 3
Sakamoto with Kikuchi teaches the film capacitor according to claim 1, wherein the first resin film (Sakamoto 3; Kikuchi 1A) has a thickness of 1 μm or more (Sakamoto 3: paragraph 62-63: 4 μm; Kikuchi 1A: paragraph 55: 0.5 to 4 μm).
Claim 4
Sakamoto with Kikuchi teaches the film capacitor according to claim 1, wherein the first resin film (Sakamoto 3; Kikuchi 1A) has a thickness of 3 μm or less (Kikuchi 1A: paragraph 55: 0.5 to 4 μm; see also MPEP 2144.05.I).
Claim 5
Sakamoto with Kikuchi teaches the film capacitor according to claim 1, wherein the first resin film (Sakamoto 3; Kikuchi 1A) has a thickness of 1 μm to 5 μm (Sakamoto 3: paragraph 62-63: 4 μm; Kikuchi 1A: paragraph 55: 0.5 to 4 μm; see also MPEP 2144.05.I).
Claim 6
Sakamoto with Kikuchi teaches the film capacitor according to claim 1, wherein the first resin film (Sakamoto 3; Kikuchi 1A) has a thickness of 1 μm to 3 μm (Kikuchi 1A: paragraph 55: 0.5 to 4 μm; see also MPEP 2144.05.I).
Claim 7
Sakamoto with Kikuchi teaches the film capacitor according to claim 1, wherein the Young's modulus at 150°C of the first resin film is 0.6 GPa to 1.1 GPa (Sakamoto 3: see and compare Sakamoto paragraphs 56-58: preparation of resin film with mixture of PVAA and TDI in a ratio of 4:6 with instant application paragraphs 139-140 and Table 1; see also MPEP 2112.01),
Claim 8

Claim 9
Sakamoto with Kikuchi teaches the film capacitor according to claim 8, wherein the main component is a curable resin (Sakamoto: cured polyvinyl acetal and tolylene diisocyanate mixture). 
Claim 11
Sakamoto with Kikuchi teaches the film capacitor according to claim 1, wherein the first and second external electrodes (Sakamoto 7-8; Kikuchi 4A-4B) are made of a metal material that includes zinc (Sakamoto paragraph 66: zinc; Kikuchi paragraph 63, 66).
Claim 12
Sakamoto with Kikuchi teaches the film capacitor according to claim 1, wherein the first metal layer (Sakamoto 5; Kikuchi 5A) is thinner than the first resin film (Sakamoto 3: paragraph 64: 20 nm; Kikuchi 1A: paragraph 51, 55).
Claim 13
Sakamoto with Kikuchi teaches the film capacitor according to claim 12, wherein the first metal layer (Sakamoto 5; Kikuchi 5A) has a thickness of 1 nm to 100 nm (Sakamoto 3: paragraph 64: 20 nm; Kikuchi 1A: paragraph 51).
Claim 14
Sakamoto with Kikuchi teaches the film capacitor according to claim 1, wherein the second resin film (Sakamoto 4; Kikuchi 1B) protrudes more than the first resin film (Sakamoto 3; Kikuchi 1A) by a second protruding length of 0.5 mm to 3 mm on the second end of the laminate (Kikuchi paragraph 87), and 

Claim 15
Sakamoto with Kikuchi teaches the film capacitor according to claim 14, wherein the first protruding length is equal to the second protruding length (Kikuchi paragraph 87).
Claim 17
Sakamoto with Kikuchi teaches the film capacitor according to claim 1, wherein the first metal layer (Sakamoto 5; Kikuchi 5A) contains aluminum or zinc (Sakamoto paragraph 64: aluminum; Kikuchi paragraph 65).
Claim 18
Sakamoto with Kikuchi teaches the film capacitor according to claim 1, wherein the first resin film (Sakamoto 3; Kikuchi 1A) contains at least one of an isocyanate group or a hydroxyl group (Sakamoto: TDI: tolylene diisocyanate).
 Claim 19
Sakamoto with Kikuchi teaches the film capacitor according to claim 1, wherein, when the film capacitor is subjected to a temperature cycle test in which a temperature cycle of a lowest temperature of −40° C with a retention time of 30 minutes and a highest temperature of 150° C with a retention time of 30 minutes is repeated 1000 times in an air tank, an ESR value after the temperature cycle test is not more than 1.5 times an ESR value before the temperature cycle test (as above regarding the structure taught by Sakamoto with Kikuchi: see and compare Sakamoto paragraphs 56-58: preparation of resin .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto with Kikuchi in view of US Patent 3,935,334 to Narui et al. (hereinafter Narui).
Sakamoto with Kikuchi teaches the film capacitor according to claim 1, as shown above.
Sakamoto does not expressly disclose wherein the first resin film contains, as a main component thereof, a resin having both a urethane bond and a urea bond, as recited in claim 10.
Narui (column 7 lines 16-32) teaches using a combination of resins including resins with a urethane bond and a urea bond.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Narui with Sakamoto with Kikuchi to incorporate a resin with urethane bond and a resin with a urea bond as taught by Narui in the structure taught by Sakamoto with Kikuchi, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a resin with superior electrical properties and mechanical strength (Narui column 7 lines 27-32).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto with Kikuchi in view of US Publication 2020/0203078 to Sano.
Sakamoto with Kikuchi teaches the film capacitor according to claim 1, as shown above.
Sakamoto does not expressly disclose wherein the first resin film protrudes more than the second resin film by a second protruding length of 0.5 mm to 3 mm on the second end of the laminate, a first length of the first resin film is greater than a second length of the second resin film in the direction from the first end to the second end of the laminate, the first metal layer is divided into a first portion 
Sano (FIG. 2A) teaches wherein a first resin film (100) protrudes more than a second resin film (200) by a second protruding length on a second end of a laminate, 
a first length of the first resin film (100) is greater than a second length of the second resin film (200) in the direction from the first end to the second end of the laminate (see FIG. 2B), 
a first metal layer (300) is divided into a first portion (301) connected to a first external electrode and (30) a second portion (302) connected to a second external electrode (40), and
the first portion (301) and the second portion (302) are not electrically connected to each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Sano with Sakamoto with Kikuchi to incorporate a first resin film protruding on both the first and second ends as taught by Sano by the length taught by Kikuchi in the structure taught by Sakamoto with Kikuchi, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a configuration of two capacitors in series (Sano paragraph 48, 60) with a lower film allowing for a segmented fuse region (paragraph 63) with an insulation margin between the metal film of the second resin film and the electrodes (as taught by Kikuchi paragraph 28, 87).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20210217558 (see, e.g., FIG. 2, 5, paragraph 121).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848